                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-4122-JGB (KS)                                         Date: June 3, 2021
Title       Alonzo McKinney v. Unknown




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On May 12, 2021, Plaintiff, a California state prisoner proceeding pro se, filed a two-page
document titled “citizen complaint on San Diego Court Clerk.” (Dkt. No. 1.) The substance of
the Complaint is difficult to discern; however, it appears Plaintiff claims that the state court clerk
denied him access to the courts. (Id. at 2.)

        However, the Complaint provides no specific statement of facts. Accordingly, the
Complaint is subject to dismissal for failure to comply with Rule 8 of the Federal Rules of Civil
Procedure. See FED. R. CIV. P. 8; see also 28 U.S.C. § 1915A(b) (Congress requires district courts
to dismiss civil rights complaints brought by prisoners if the court determines that the complaint,
or any portion thereof, fails to state a claim upon which relief can be granted). The Complaint also
appears to sue a court clerk, who is entitled to immunity from damages for civil rights violations
for tasks that are integral to the judicial process. See Mullis v. United States Bankruptcy Court,
Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987), cert. denied, 108 S. Ct. 2031 (1988).

        On May 18, 2021, the Court notified Plaintiff that he had failed to pay the filing fee and
had not filed a request to proceed in forma pauperis (“IFP”). (Dkt. No. 2.) Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than June 24,
2021, why the action should not be dismissed.

       To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s form
Request to Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To
discharge this Order and proceed with his case, Plaintiff must either: (1) pay the $402 filing


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 21-4122-JGB (KS)                                     Date: June 3, 2021
Title       Alonzo McKinney v. Unknown


fee in full; or (2) file the completed forms, and the necessary documentation, with the Court
on or before the June 4, 2021 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                :
                                                                Initials of Preparer   gr




CV-90 (03/15)                         Civil Minutes – General                               Page 2 of 2
